Title: To Thomas Jefferson from John Jay, 13 August 1785
From: Jay, John
To: Jefferson, Thomas



Dr Sir
Office for foreign Affairs 13th. August 1785

Since the Date of my last to you which was the 13th. Ultimo I have been honored with your Joint Letter of the 11th. May and with two others from you of the same Date.
As yet Congress have not communicated to me any Resolutions on the Subjects of the several Letters from their Ministers which have been received and laid before them, and the Convention respecting consular Powers is still under their Consideration.
The Board of Commissioners for the Treasury is now complete, Congress having been pleased to appoint Mr. Arthur Lee to be one of them.
The Answer ot Governor Rutledge who has been elected for the Hague, has not yet come to Hand.
A Requisition on the States for Supplies is preparing and it is thought will pass in the Course of the next Month. If punctually complied with, it will greatly reestablish our Credit with those, who entertain Doubts respecting it.
Our Harvest is good, and though the Productions of the Country are plenty, yet they bear a high Cash Price, so that the Complaint of the want of Money in the Country, is less well founded than a Complaint of Distrust and want of Credit between Man and Man would be. For the apprehension of paper Money alarms those who have any Thing to lend, while they who have Debts to pay are zealous Advocates for the Measure. Until that Matter is decided there will be little Credit, and I sometimes think the less the better.
The Letters I have received from Mr. Adams were written immediately after his Presentation and contain nothing of Business, so that our Suspence on certain interesting Points still continues.
I herewith enclose by Order of Congress some Papers on the Subject of our Trade with the French which it may be useful for you to know the Contéents of, and also some late newspapers which tho’ not very interesting may not be altogether useless. I have the honor to be &c.,

John Jay

